DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 9, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson (US 2009/0257199 A1).
Regarding claim 1, Henderson discloses a mounting aid (10) for mounting electrical components (66, 68, 70) on a printed circuit board (28), the mounting aid comprising: a body  
Regarding claim 2, Henderson discloses the mounting aid according to claim 1, wherein the compartments are open on a side (top, as viewed) opposite the base, whereby the compartments guide the components during insertion into the compartments in a direction that coincides with an insertion direction of the contact pins (figs. 1-2A; pars. 0043-0045).
Regarding claim 4, Henderson discloses the mounting aid according to claim 1, wherein the body has press-in faces (top of 36, engaging portions of 40, 42) configured for receiving and transmitting a force (“downward pressure is applied to cover 36”) with which the contact pins are pressed into contact openings of the printed circuit board (fig. 2A; pars. 0047-0048).
Regarding claim 9, Henderson discloses the mounting aid according to claim 1, wherein at least some of the contact pins are formed as press-fit contacts (figs. 2A, 5 and 8; pars. 0045, 0052 and 0080-0081).
Regarding claim 13, Henderson discloses a mounting aid (10) for mounting electrical components (66, 68, 70) on a printed circuit board (28), the mounting aid comprising: a body (11, 36) defining a base (12, 14, 16, 18, 38) with openings (44A, 44B) for the insertion of 
Regarding claim 16, Henderson discloses the mounting aid according to claim 13, wherein the contact pins are configured for a press-fit connection to the circuit board (figs. 2A, 5 and 8; pars. 0045, 0052 and 0080-0081).
Regarding claim 17, Henderson discloses the mounting aid according to claim 16, wherein the connection elements comprise flat contacts for insertion into openings of the printed circuit board (fig. 2A: several flat sides shown, and pin pairs are not bent).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson, in view of Shimizu et al. (US 2012/0077356 A1).
Regarding claim 5, Henderson discloses all of the elements of the current invention as detailed above with respect to claim 4.  Henderson, however, does not explicitly disclose that the press-in faces are arranged between the compartments.
Shimizu teaches that it is well known to provide a related mounting aid (11) for mounting electrical components (61) on a printed circuit board (51) (fig. 1; par. 0040), the mounting aid comprising: a body (12) defining a base (13) with openings (19), and pegs (22) for insertion into openings (52, 53) of the printed circuit board (figs. 1, 3 and 8A-8B; pars. 0055 and 0060); compartments (16, 14, 32) for receiving the electrical components (figs. 1-3; pars. 0043-0046); and metal parts (31, including 34 and 35) extending from under (fig. 1: below, as viewed) the body (figs. 1-3 and 8A-8B; pars. 0041 and 0056-0060); and the body having press-in faces (fig. 1: at least the inner two instances of (19a)) for receiving force, the press-in faces being arranged between the compartments (between the outer two compartments (14, 32): fig. 1).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Henderson to incorporate the preferred location of press-in faces of Shimizu.  The claimed press-in faces are apparently simple surfaces that can receive a force in the preferred mode of use of the apparatus.  Henderson discloses at least one press-in face, including the top, 36, which is located centered above the cited compartments.  To simply add another press in face within or between the compartments would have required only routine skill and predictably would enable more locations for pressing the apparatus, thus decreasing user contact with the delicate electronic components, and further protecting those components from pressing forces when being attached.  Moreover, there does not appear to be any criticality to the instant location of the press-in faces, as there is no evidence that the faces were specially developed, or that surprising results came from locating them 
Regarding claim 6, Henderson discloses all of the elements of the current invention as detailed above with respect to claim 1.  Henderson, however, does not explicitly disclose that the metal parts further comprise, in addition to the contact pins, connection elements that are exposed and contacted at an underside of the body by the connection wires.
Shimizu teaches that it is well known to provide the related apparatus as detailed above with respect to claim 5.  Shimizu further teaches that it is well known that the metal parts further comprise, in addition to the contact pins, connection elements (any other one of 35) that are exposed and contacted at an underside (18) of the body by the connection wires (figs. 1-3; pars. 0041, 0051-0053 and 0057-0060).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Henderson to incorporate the further connection elements of Shimizu.  Henderson discloses at least four metal elements (pairs of 34A and 34B) for mechanical and electrical connection to the wires and circuitry below.  Shimizu thus simply serves to demonstrate that those multiple elements can be reasonably read as “connection elements” and that it was well-known and obvious to provide more metal means for connection when possible, rather than fewer.  The predictable and known advantages include enhanced mechanical retention, and the possibility for further electrical connections, grounding elements to be attached, and/or thermal dissipation elements to be predictably employed, as is known in the art.  PHOSITA would have known that such elements were interchangeable, do not 
Regarding claim 7, the modified Henderson teaches the method of claim 6 as detailed above, and Shimizu further teaches that it is well known that the body has grooves (20) on the underside in order to receive bent portions of the connection wires (figs. 2-4; pars. 0052-0053).  Regarding rationale for combination of references, please refer to claims 5 and 6, above.
Regarding claim 8, the modified Henderson teaches the method of claim 6 as detailed above, and Shimizu further teaches that it is well known that the connection elements comprise flat contacts for insertion into openings of the printed circuit board (figs. 1 and 3).  Regarding rationale for combination of references, please refer to claims 5 and 6, above.  In addition, the contact pins of Henderson are shown to be flat (fig. 2A), as the use of flat contact elements and pins is held to be a well-known means of providing electrical connection elements, requiring only routine skill.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection.  The previously applied and argued “Shimizu1” (US 2012/0081835) reference is no longer relied upon in the above prior art rejections, thus overcoming arguments to that reference, and the previously labeled “Shimizu2” reference (now simply “Shimizu” in the rejections above) was not argued with respect to claims 5-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.